Motion for reargument of motion for leave to appeal is denied. The cases cited in denying the original motion *Page 255 
show that the court is without power to entertain an appeal when it appears that an appellant has failed to comply with the limitations of time imposed by section 592, subdivision 3, of the Civil Practice Act. This court possesses only those powers which are conferred by the Constitution as limited by statute in accordance with the Constitution. Such powers thus limited may not be enlarged by consent of the parties.
Motion denied.